                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________________________
                                                 :
MARISOL MARTINEZ                                 :
                                                 :
                              Plaintiff,         :
            v.                                   : CIVIL ACTION NO.
                                                 :       18-2972
NATIONWIDE INSURANCE COMPANY                     :
                                                 :
                                                 :
                                                 :
                              Defendant.         :
________________________________________________:



              AND NOW, this      18th   day of February, 2020, upon consideration of

Defendant’s Motion for Summary Judgment filed May 15, 2019 (ECF No. 21), Plaintiff’s

Response in Opposition to Defendant’s Motion for Summary Judgment filed June 3, 2019 (ECF

No. 22), Defendant’s Sur-Reply to Plaintiff’s Opposition to Defendant’s Motion for Summary

Judgment filed June 25, 2019 (ECF No. 24), and oral argument held on January 23, 2020

regarding the Motion for Summary Judgment,

              IT IS ORDERED that Defendant’s Motion for Summary Judgment is DENIED.


                                                  BY THE COURT:


                                                  /s/ Henry S. Perkin
                                                  HENRY S. PERKIN
                                                  United States Magistrate Judge
